DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 03/08/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-24 and 26-27 have been amended.
Claims 1-17 and 25 have been canceled.
Claims 28-31 have been added.
Claims 18-24 and 26-31 are currently pending and have been examined.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites a limitation: “the first participant”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted “the first participant” to be “the user equipment”.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-22, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mills (WO 2018056445).
Regarding claim(s) 18, Mills discloses:
          generating, by a server, first transaction information, the first transaction information used to indicate that user equipment has obtained control permission, the first transaction information comprising information about the user equipment and first data that comprises information about a target account of the server, and the control permission is revocable permission for the user equipment to control a target device (By disclosing, “In another embodiment, if the User A lends User B the object ([target device]) 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B ([owner of the user equipment]) is registered in the distributed ledger managing system 110 … Examples of the details of a newly occurring right to lease may include (i) the duration of the right to lease ([revocable])” ([0055]-[0056] of Mills); ““Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor ([owner of the user equipment]) in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key..” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); “A right ID of a right expressed by each piece of transaction data is recorded in the right ID 708. The right ID may be information for identifying an object of the right, or may be information for identifying an object of the right and the type of the right” ([0127]-[0128] and Fig. 7 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills)); 
            sending, by the server, the first transaction information to a blockchain   (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills));
            generating, when the control permission is revoked, second transaction information by the server, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); and the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 indicates the right of use transfer from user B back to user A (Fig. 16 of Mills)); and 
           sending, by the server, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and to instruct the target device, from the blockchain, to reject control over the target device by the user equipment (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); and “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  

Regarding claim(s) 19, Mills discloses:
          determining, by the server, authorization information as permission X, wherein the authorization information corresponds to the control permission (By disclosing, “At a step of generating the transaction data Ti, the transaction data generating unit 630 may generate a signature value of the transaction data Ti by encrypting at least part of the transaction data Ti concerning the variation Vi in the right R using the private key ([authorization information]) 122 of User A, and arrange the signature value at an appropriate region of the transaction data Ti. Thereby, it can be warranted that the transaction data Ti is generated by User A who is the right holder of the right R.” ([0128] and Fig. 7 of Mills)); and
          using, by the server, a target value in the first transaction information to represent the permission X; and generating the first transaction information that carries the permission X (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055] of Mills); “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information” ([0128] and Fig. 7 of Mills); and the generated transaction information includes the permission X (successor user ID 706) (Fig. 7 of Mills)) (Note: the value of the private key in the prior art can be the “target value” of the claim).  

Regarding claim(s) 20, Mills discloses:
         wherein the target account is controlled by the server (By disclosing, “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])”; and the manipulation account in T5 of Fig. 16 is controlled by user A device ([0134] and T5 in Fig. 16 of Mills)).

Regarding claim(s) 21, Mills discloses:
          when a target device detects second transaction information in a blockchain, determining, by the target device based on the second transaction information from the blockchain, that control permission has been revoked, wherein the second transaction information comprises second data, there is a correspondence between the second data and first data that comprises information about a target account of a server, and the control permission is permission for user equipment to control the target device (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); and “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 ([target device]) accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills); “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 indicates the right of use transfer from user B back to user A (Fig. 16 of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills));
           determining, by the target device, the user equipment in first transaction information obtained from the blockchain, wherein the first transaction information comprises the first data and information about the user equipment, the first transaction information is used to indicate that the user equipment has obtained the control permission, and the first transaction information is generated by the server (By disclosing, “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain”, “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key.” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills));  and 
          rejecting, by the target device, control over the target device by the user equipment (By disclosing, “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  

Regarding claim(s) 22, Mills discloses:
          receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills); “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)); 
          verifying, by the target device, the control permission based on the first transaction information (By disclosing, “At S1316, the communication control unit 1122 of the object 930 receives a response from the right managing server 940 or the distributed ledger managing system 110 to forward the response to the function control unit 1126. The function control unit 1126 judges whether or not User A is entitled or authorized to execute a command to the object 930 based on an extraction result received from the right managing server 940 or the distributed ledger managing system 110 and user identification information of User A received from the user terminal 920” ([0206], [0208] and Fig. 13 of Mills)); 
           determining, by the target device, that verifying the control permission succeeds (By disclosing, “The function control unit 1126 judges whether or not User A is entitled or authorized to execute a command to the object 930 based on an extraction result received from the right managing server 940 or the distributed ledger managing system 110 and user identification information of User A received from the user terminal 920”; and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit 1126 causes the command executing unit 1128 to execute a process corresponding to the above-mentioned command” ([0208]-[0209] of Mills)); and 
          accepting, by the target device, control over the target device by the first participant (By disclosing, “According to the present embodiment, first, at S1302, the I/O unit 620 of the user terminal 920 accepts an input from User A. The above-mentioned input may be an instruction concerning manipulation of the object 930” ([0203] of Mills); and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit 1126 causes the command executing unit 1128 to execute a process corresponding to the above-mentioned command” ([0208]-[0209] of Mills)).  

Regarding claim(s) 26, Mills discloses:
          A target device, comprising a memory configured to store a program and an instruction ([0047]-[0049], Fig. 1 element 30, and Fig. 11 of Mills), 
          a processor configured to execute the program in the memory ([0047]-[0049] of Mills);
          a transceiver configured to send or receive information under control of the processor (By disclosing, “the I/O unit 620 accepts an input to the user terminal. … the I/O unit 620 outputs information from the user terminal” ([0047]-[0049], [0113]-[0114], and Fig. 6 element 6200 of Mills), 
 and 
          a bus system configured to connect the memory, the transceiver, and the processor, so that the memory, the transceiver, and the processor communicate with each other ([0047]-[0049] of Mills); 
           wherein the processor is configured to invoke the program and the instruction in the memory to perform a method comprising: 
           generating, by the processor, first transaction information, the first transaction information used to indicate that user equipment has obtained control permission, the first transaction information comprising information about the user equipment and first data that comprises information about a target account of the server, and the control permission is revocable permission for the user equipment to5U.S. Patent Application Serial No. 16/491,319 Attorney Docket No. 13210004USSecond Preliminary Amendmentcontrol a target device (By disclosing, “In another embodiment, if the User A lends User B the object ([target device]) 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B ([owner of the user equipment]) is registered in the distributed ledger managing system 110 … Examples of the details of a newly occurring right to lease may include (i) the duration of the right to lease ([revocable])” ([0055]-[0056] of Mills); ““Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor ([owner of the user equipment]) in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include … a user private key..” ([0128] of Mills); the private key ([information about the user equipment]) corresponds to the user equipment ([0071] of Mills); “Identification information identifying each piece of transaction data is stored in the transaction ID 2202. Identification information identifying a user who has caused a right variation to occur corresponding to each piece of transaction data is stored in the manipulation account 2204 ([target account of the server])” ([0134] and T5 in Fig. 16 of Mills); “A right ID of a right expressed by each piece of transaction data is recorded in the right ID 708. The right ID may be information for identifying an object of the right, or may be information for identifying an object of the right and the type of the right” ([0127]-[0128] and Fig. 7 of Mills); the right of the object is the right to manipulate the object by using the user device ([0143] of Mills); and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” ([0247] of Mills)); 
          sending, by the transceiver, the first transaction information to a blockchain (By disclosing, “The user terminal 120 for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112. Thereby, the transaction data indicating that the right to lease or right to use of the object 30 has been transferred to User B is registered in the distributed ledger managing system 110 …” ([0055] of Mills));
           generating, when the control permission is revoked, second transaction information by the processor, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, “the transaction data generating unit 630 generates transaction data Ti for transfer concerning an i-th variation Vi of a right R” ([0117] and T6 of Fig. 16 of Mills); and the transaction data of T6 corresponds to transaction data of T5 because T5 indicates a right of use transfer from user A to user B, and T6 indicates the right of use transfer from user B back to user A (Fig. 16 of Mills)); and 
           sending, by the transceiver, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and to instruct the target device, from the blockchain, to reject control over the target device by the user equipment (By disclosing, “the transaction data generating unit 630 transmits the generated transaction data to the distributed ledger managing system 110 through the communication control unit 610” ([0115] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T5) and the second transaction (such as transaction T6); the transaction T6 indicates that the right of the object 20 is transferred from user B to user A, which means the right of user B is revoked ([0127]-[0128] and Fig. 7 of Mills); “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills); and the right of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)).  

Regarding claim(s) 31, Mills discloses:
          wherein the second transaction information includes a private key of the target account of the server (By disclosing, “Identification information identifying each piece of transaction data is recorded in the transaction ID 702. User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704. User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information. ([0128] of Mills)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Langschaedel (US 20150262176).
Regarding claim(s) 23, Mills does not disclose:
           periodically checking, by the target device, whether the second transaction exists in the blockchain; and 
           after the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected.  
           However, Langschaedel teaches:
           periodically checking, by the target device, whether the second transaction exists in the blockchain (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460” ([0201] of Langschaedel)); and 
           after the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460. If the blockchain checker 567 finds any further transactions, the block chain checker 567 notifies the bit updater 568.” ([0201] of Langschaedel)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Langschaedel to include techniques of periodically checking, by the target device, whether the second transaction exists in the blockchain; and if the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected. Doing so would result in an improved invention because this would allow the target device update the status of the control permission as soon as the permission changes, thus improving the efficiency of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Lu (US 20170180128).
Regarding claim 24, Mills discloses:
          receiving, by the target device, third transaction information sent by the user equipment, wherein the third transaction information comprises third data, and the third data corresponds to the user equipment (By disclosing, “The client terminal 22 or the client terminal 24 may transmit, to the right managing server 940, a transaction including data indicating contract details and encoded data of data indicating the contract details” ([0218] of Mills); “Upon reception of the object 930, User B confirms the state and operation of the object 930. If User B manipulates the object 930, the computer of the object 930 may transmit, to the client terminal 24, a command for generating a transaction indicating a manipulation history of the object 930 and transmitting the transaction to the right managing server 940. Upon reception of the above-mentioned command from the computer of the object 930, the client terminal 24 generates a transaction indicating a manipulation history of the object 930 ([third transaction]) to transmit the transaction to the right managing server 940” ([0232] of Mills); “the transaction data generated by the transaction data generating unit 630 may be transmitted directly to the object 930, or may be transmitted to the object 930 through the right managing server 940” ([0173] of Mills); and the manipulation of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)); and
         receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “In another embodiment, if the User A lends User B the object 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055]-[0056] of Mills); “At S1314, the distributed ledger managing system 110 receives a request from the object 930. The distributed ledger managing system 110 accesses a blockchain expressing each right of rights indicated by one or more right IDs received from the object 930. Thereafter, the distributed ledger managing system 110 extracts user identification information of the current right holder for each right of the rights indicated by the one or more right IDs received from the object 930. As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)).    
          Mills does not disclose:
          receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment;
          determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and 
           receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server.    
          However, Lu teaches:
           receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu));
          determining, by the target device, a transaction ID of the first transaction information based on the third transaction information (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)); and 
           receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment; determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction from the blockchain by using the transaction identifier, thus improving the efficiency and clarity of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Langschaedel (US 20150262176), and further in view of Lu (US 20170180128).
Regarding claim 27, Mills discloses:
          receiving, by the target device, third transaction information sent by the user equipment, wherein the third transaction information comprises third data, and the third data corresponds to the user equipment (By disclosing, “The client terminal 22 or the client terminal 24 may transmit, to the right managing server 940, a transaction including data indicating contract details and encoded data of data indicating the contract details” ([0218] of Mills); “Upon reception of the object 930, User B confirms the state and operation of the object 930. If User B manipulates the object 930, the computer of the object 930 may transmit, to the client terminal 24, a command for generating a transaction indicating a manipulation history of the object 930 and transmitting the transaction to the right managing server 940. Upon reception of the above-mentioned command from the computer of the object 930, the client terminal 24 generates a transaction indicating a manipulation history of the object 930 ([third transaction]) to transmit the transaction to the right managing server 940” ([0232] of Mills); “the transaction data generated by the transaction data generating unit 630 may be transmitted directly to the object 930, or may be transmitted to the object 930 through the right managing server 940” ([0173] of Mills); and the manipulation of the object is the right to manipulate the object by using the user device ([0143] and [0247] of Mills)); and
         receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “In another embodiment, if the User A lends User B the object 30, User A manipulates the user terminal 120 to cause the user terminal 120 to execute a process for establishing a right to lease or right to use for the object 30. Upon start of the above-mentioned process, the user terminal 120 executes (i) a process for causing a right to lease or right to use to newly occurs, or (ii) a process for changing the right holder and details of an existing right to lease or right to use. The user terminal 120 ([server]) for example generates transaction data corresponding to the above-mentioned process to transmit the transaction data to one of the plurality of nodes 112” ([0055]-[0056] of Mills); “At S1314, the distributed ledger managing system 110 receives a request from the object 930. The distributed ledger managing system 110 accesses a blockchain expressing each right of rights indicated by one or more right IDs received from the object 930. Thereafter, the distributed ledger managing system 110 extracts user identification information of the current right holder for each right of the rights indicated by the one or more right IDs received from the object 930. As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)).    
          Mills does not disclose:
          receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment;
          determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and 
           receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server.    
          However, Lu teaches:
           receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu));
          determining, by the target device, a transaction ID of the first transaction information based on the third transaction information (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)); and 
           receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the user equipment; determining, by the target device, a transaction ID of the first transaction information based on the third transaction information; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction from the blockchain by using the transaction identifier, thus improving the efficiency and clarity of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Ilhan (US 20190320210). 
Regarding claim 28, Mills does not disclose:
          wherein the target device is a school Internet device. 
          However, Ilhan teaches:
         wherein the target device is a school Internet device (By disclosing, “The IoT devices may be accessible through remote computers, servers, and other systems, for example, to control systems or access data” ([0018] of Ilhan); and “FIG. 1 is a drawing of a cloud computing network, or cloud 102, in communication with a number of Internet of Things (IoT) devices. The cloud 102 may represent the Internet, or may be a local area network (LAN), or …. The IoT devices may include any number of different types of devices, grouped in various combinations. For example, a media group 104 may include media devices such as …, intelligent whiteboards in a school” ([0019] of Mills)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Ilhan to include a school Internet device as the target device. Doing so would result in an improved invention because this would allow the school internet devices can be accessed and controlled by the remote servers via internet, thus improving the efficiency of operation management, and reducing the cost of operation.  

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Sharma (US 9413827).
Regarding claim 29, Mills does not disclose:
          wherein the target device is a household appliance. 
          However, Sharma teaches:
          wherein the target device is a household appliance (By disclosing, “When an IoT device needs to communicate with another IoT device, it can request the pointer to that IoT device from the supervisor device 130 and then communicate with the target IoT device as a peer. The IoT devices 110-118 communicate with each other over a peer-to-peer communication network using a common messaging protocol (CMP)” (Col 8 lines 4-16 of Sharma); and “The wireless communications system 100A contains a plurality of IoT devices, which include a television 110, an outdoor air conditioning unit 112, a thermostat 114, a refrigerator 116, and a washer and dryer 118” (Col 4 line 65- Col 5 line 4 of Sharma)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Sharma to include a household appliance as the target device. Doing so would result in an improved invention because this would allow a user utilize a remote server to control an everyday household IoT appliance, thus improving the overall user convenience of the claimed invention. 

Regarding claim 30, Mills does not disclose:
          wherein the target device is an air conditioner. 
          However, Sharma teaches:
          wherein the target device is an air conditioner (By disclosing, “When an IoT device needs to communicate with another IoT device, it can request the pointer to that IoT device from the supervisor device 130 and then communicate with the target IoT device as a peer. The IoT devices 110-118 communicate with each other over a peer-to-peer communication network using a common messaging protocol (CMP)” (Col 8 lines 4-16 of Sharma); and “The wireless communications system 100A contains a plurality of IoT devices, which include a television 110, an outdoor air conditioning unit 112, a thermostat 114, a refrigerator 116, and a washer and dryer 118” (Col 4 line 65- Col 5 line 4 of Sharma)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Sharma to include an air conditioner as the target device. Doing so would result in an improved invention because this would allow a user utilize a remote server to control the air conditioner wherever he/she is, thus improving the overall user convenience of the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been considered but are not persuasive. 
Applicant argues that “rather than being directed to control over the target device by the user equipment, Matsuura is directed to ownership of the object”. The Examiner, respectfully disagrees. The Examiner notes that Mills (Matsuura) discloses that:
“For the purpose of facilitating understanding, in the present embodiment, the right managing system 900 is explained using an example where (i) User A is the current owner of the object 930, (ii) the computer of the object 930 has a right to access data concerning the history of variations in the property right of the object 930, and (iii) User A utilizes the user terminal 920 to manipulate the object 930. The property right of the object 930 may be one example of a right concerning the object 930” in paragraph [0143], and “because the property right of the object 930 belongs to User A, User A can also remotely manipulate the object 930 to lock the object 930” in paragraph [0247]. Thus, the right of the object in Mills is the right to control the object via a user equipment. 
          Therefore, the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection will be maintained.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170346830 to Goldfarb for disclosing processing, with a permission-management application requests to manage permissions of one or more users to access resources with client computing devices.
US 20180302222 to Agrawal for disclosing access control in distributed blockchain-based internet of things network.
US 20190020648 to Haque for disclosing managing device association and access.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685    
                                                                                                                                                                                                    /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685